UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


HOWARD KEVIN KNUSSMAN,                   
               Plaintiff-Appellee,
                 and
KIMBERLY ANN KNUSSMAN, on behalf
of themselves and their infant
daughter, aka, Riley Page
Knussman,
                            Plaintiff,
                  v.
STATE OF MARYLAND; DAVID B.
MITCHELL, Colonel, individually and
in his official capacity as
Superintendent; DAVID CZORAPINSKI,
Captain, individually and in his            No. 02-2130
official capacity as Assistant
Commander of Aviation; RONNIE P.
CREEL, First Sergeant, individually
and in his official capacity as
Director of Flight Operations; JILL
D. MULLINEAUX,
               Defendants-Appellants,
                 and
MARYLAND STATE POLICE; DONALD
G. LEWIS, individually and in his
official capacity as Acting
Commander of Aviation,
                          Defendants.
                                         
2                 KNUSSMAN v. STATE OF MARYLAND



HOWARD KEVIN KNUSSMAN,                   
               Plaintiff-Appellee,
                 and
KIMBERLY ANN KNUSSMAN, on behalf
of themselves and their infant
daughter, aka, Riley Page
Knussman,
                            Plaintiff,
                  v.
STATE OF MARYLAND; DAVID B.
MITCHELL, Colonel, individually and
in his official capacity as
Superintendent; DAVID CZORAPINSKI,
Captain, individually and in his              No. 03-1608
official capacity as Assistant
Commander of Aviation; RONNIE P.
CREEL, First Sergeant, individually
and in his official capacity as
Director of Flight Operations; JILL
D. MULLINEAUX,
               Defendants-Appellants,
                 and
MARYLAND STATE POLICE; DONALD
G. LEWIS, individually and in his
official capacity as Acting
Commander of Aviation,
                          Defendants.
                                         
           Appeals from the United States District Court
            for the District of Maryland, at Baltimore.
            Walter E. Black, Jr., Senior District Judge.
                       (CA-95-1255-WEB)
                 KNUSSMAN v. STATE OF MARYLAND                   3
                No. 02-2130 Argued: May 8, 2003

              No. 03-1608 Submitted: July 21, 2003

                    Decided: August 27, 2003

 Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Maureen Mullen Dove, Assistant Attorney General, Bal-
timore, Maryland, for Appellants. Andrew David Freeman, BROWN,
GOLDSTEIN & LEVY, L.L.P., Baltimore, Maryland, for Appellee.
ON BRIEF: J. Joseph Curran, Jr., Attorney General of Maryland,
Baltimore, Maryland; Betty Stemley Sconion, Assistant Attorney
General, MARYLAND STATE POLICE, Pikesville, Maryland, for
Appellants. Robin R. Cockey, COCKEY, BRENNAN &
MALONEY, Salisbury, Maryland; Deborah A. Jeon, AMERICAN
CIVIL LIBERTIES UNION FOUNDATION OF MARYLAND,
Centreville, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

  Following our remand on the issue of damages, see Knussman v.
Maryland, 272 F.3d 625 (4th Cir. 2001) (Knussman IV), the district
court reduced the amount of damages due appellee Howard Kevin
4                  KNUSSMAN v. STATE OF MARYLAND
Knussman to $40,000. The court then awarded him attorney’s fees
and costs in the amount of $626,049.29. The State of Maryland, the
Maryland State Police (the "MSP"), Jill Mullineaux, a civilian
employee of the MSP, and several other MSP employees appeal the
award of attorney’s fees and costs. For the reasons set forth below,
we conclude that the district court abused its discretion in entering
this award. Accordingly, we vacate the award of attorney’s fees and
costs and remand for further proceedings.

                                    I.

   A previous decision of this court details the relevant background
facts. See Knussman IV, 272 F.3d at 628-32.1 Therefore, our discus-
sion of the facts giving rise to the underlying lawsuit will be abridged,
except to the extent necessary to provide context for the issue of attor-
ney’s fees.

   Knussman served as a Maryland state trooper. Because his wife
was suffering through a difficult pregnancy and was due to deliver in
December 1994, Knussman requested that he be permitted to take
leave, starting when the baby was born, pursuant to a new Maryland
statutory provision that permitted state employees to use paid sick
leave to care for a newborn ("nurturing leave"). See Md. Code Ann.,
State Pers. & Pens. §§ 7-502(b)(3), 7-508 (1994)2; Knussman IV, 272
F.3d at 628. Under this provision, a "[p]rimary care giver[ ]" could
"use, without certification of illness or disability, up to 30 days of
accrued sick leave to care for [a] child . . . immediately following . . .
the birth of the employee’s child." Md. Code Ann., State Pers. &
Pens. § 7-508(a)(1) (1994). The statute defined a "primary care giver"
as one "primarily responsible for the care and nurturing of a child."
Id. A "[s]econdary care giver," defined as one who was "secondarily
responsible" for the care of the child, was entitled to only 10 days of
    1
    The procedural history preceding Knussman IV is contained in three
published orders of the district court. See Knussman v. Maryland, 935 F.
Supp. 659 (D. Md. 1996) ("Knussman I"); Knussman v. Maryland, 16 F.
Supp. 2d 601 (D. Md. 1998) ("Knussman II"); Knussman v. Maryland,
65 F. Supp. 2d 253 (D. Md. 1999) ("Knussman III").
  2
    The statute has since been amended and recodified. See Md. Code
Ann., State Pers. & Pens. § 9-505 (1997).
                   KNUSSMAN v. STATE OF MARYLAND                      5
accrued sick leave. Md. Code Ann., State Pers. & Pens. § 7-508(b)(1)
(1994). The statute was silent regarding the kinds of duties or activi-
ties that would differentiate a primary from a secondary caregiver.

   Prior to the 1994 statute, the circumstances under which a Mary-
land state employee could use paid sick leave to attend to family
members, i.e., "family sick leave," did not include the birth of a child
unless the employee could document "death, illness, or disability in
the employee’s immediate family." Md. Code Ann., State Pers. &
Pens. § 7-502(b)(2) (1994); see Knussman IV, 272 F.3d at 628 n.1. By
contrast, the new provision "permitted an employee to use paid sick
leave without providing any medical documentation, since this type
of leave was not actually related to the illness or disability of the
employee or the employee’s family." Knussman IV, 272 F.3d at 628.

   In October 1994, Knussman applied for four to eight weeks of
"family sick leave" to attend to his wife, who was confined to bed
rest, but he was informed that he would be permitted no more than
two weeks. In early December 1994, immediately prior to the delivery
date, Jill Mullineaux, who managed medical leave benefits, notified
MSP employees of the new "nurturing leave" provision. Knussman
contacted Mullineaux in hopes of qualifying for 30 days paid sick
leave as a primary care giver under § 7-508(a)(1). According to
Knussman, Mullineaux told him that only birth mothers could qualify
as primary care givers. Knussman was allowed 10 days of paid sick
leave under § 7-508 as a secondary care giver.

   Knussman subsequently filed an administrative grievance on the
basis that he was improperly denied primary care giver status under
§ 7-508(a). Knussman’s grievance was denied at each of the four
levels during the administrative grievance procedure. At step two of
the grievance procedure, the Assistant Commanding Officer of
Knussman’s unit issued a written denial of Knussman’s complaint in
which he made clear that the MSP did not interpret the statute as cate-
gorically excluding fathers from primary care giver status. However,
the MSP took the position that Knussman failed to present sufficient
evidence to support his claim that he was the primary care giver. The
ruling concluded that Mrs. Knussman, who was also a Maryland state
employee, would be considered the primary care giver because she
took sick leave from December 9, 1994, the delivery date, until Janu-
6                 KNUSSMAN v. STATE OF MARYLAND
ary 23, 1995, when she was certified to return to full time work —
a period equivalent to the 30 days afforded a primary caregiver pursu-
ant to § 7-508(a). See Knussman IV, 272 F.3d at 630-31. There was
evidence in the record, however, that Mrs. Knussman was using the
sick leave for her own condition in the wake of a difficult pregnancy.
See id. at 631.

   Knussman filed a civil rights action, see 42 U.S.C.A. § 1983 (West
Supp. 2003), against the State of Maryland, the MSP, and several
individual employees of the MSP, including Mullineaux. Knussman
alleged that he was denied his requested leave under § 7-508(a)
because of gender discrimination in violation of the Equal Protection
Clause of the Fourteenth Amendment. Knussman also asserted claims
under the Family and Medical Leave Act ("FMLA"), see 29 U.S.C.A.
§§ 2601-2654 (West 1999 & Supp. 2003), and the Maryland Equal
Rights Amendment. Mullineaux, along with the other individual
defendants, unsuccessfully sought summary judgment on the basis of
qualified immunity. The case proceeded to trial, and, at the close of
the evidence, the district court submitted to the jury the question of
qualified immunity as well as the ultimate question of liability. The
jury determined that each individual defendant denied Knussman’s
leave request because of Knussman’s gender; however, the jury deter-
mined that only Mullineaux was not protected by qualified immunity.
The jury awarded Knussman $375,000 in damages. Following the
verdict, Mullineaux moved unsuccessfully for judgment as a matter
of law under Rule 50(b) of the Federal Rules of Civil Procedure,
renewing her argument that she was entitled to qualified immunity.
Additionally, under Rule 59, Mullineaux asked the district court to set
aside the jury’s verdict as excessive. Although the district court
rejected the argument that the damages awarded by the jury were
excessive and that Mullineaux was protected by qualified immunity,
the court granted the defendants’ motion to the extent that it asserted
that the State of Maryland and the individual defendants in their offi-
cial capacities were not liable for money damages under the FMLA
and vacated that portion of the verdict. See Knussman v. Maryland,
65 F. Supp. 2d 353, 356-60 (D. Md. 1999) (Knussman III).

  On appeal, Mullineaux raised numerous issues. Most significantly,
she argued that the district court improperly denied her Rule 50(b)
motion for judgment as a matter of law based on qualified immunity
                   KNUSSMAN v. STATE OF MARYLAND                         7
for Knussman’s equal protection claim under section 1983, and that
the jury’s verdict was excessive. This court affirmed the denial of
qualified immunity to Mullineaux as well the verdict establishing
Mullineaux’s liability. See Knussman IV, 272 F.3d at 639. However,
we concluded that the jury’s verdict of $375,000 was excessive in
light of the evidence. Knussman’s damages claim was based "solely
[on the] emotional distress that he claimed to have suffered because
of Mullineaux’s actions." Id. at 639. Although he "presented suffi-
cient evidence for the jury to conclude that the emotional distress and
mental anxiety he experienced was a genuine injury," id. at 640,
"[t]he nexus . . . between Mullineaux’s unconstitutional conduct and
Knussman’s emotional injuries [was] attenuated," id. at 641. Signifi-
cantly, "the evidence linked a large portion of Knussman’s emotional
difficulties to the litigation of this action and, to some extent, the gen-
eral MSP ‘grievance process’ rather than Mullineaux’s unconstitu-
tional conduct." Id. We observed that "[a]part from this litigation-
related stress, Knussman’s evidence of emotional distress is insuffi-
cient to support an award of $375,000," and that it was "not possible
to determine what portion of the verdict was intended to compensate
Knussman for the emotional damages attendant only to the litigation
process." Id. at 642. Thus, we vacated the award of damages and
remanded for a new damages trial, directing that "Knussman is enti-
tled to be compensated for emotional distress caused by Mullineaux’s
constitutional violation but not for any emotional distress associated
with the litigation of this action or his employer’s general internal
grievance process." Id.

   On remand, the parties agreed to a bench trial on damages based
on the original trial record. After reconsidering the issue, the district
court reduced Knussman’s award of damages to $40,000 for emo-
tional distress stemming from Mullineaux’s actions. That determina-
tion is not an issue on appeal.

                                    II.

   In March 1999, while the defendants’ post-verdict motions were
still pending, Knussman filed a petition in district court seeking to
recover attorney’s fees as the "prevailing party" in an "action or pro-
ceeding to enforce a provision of section[ ] . . . 1983." 42 U.S.C.A.
§ 1988(b) (West Supp. 2003). At the time, Knussman sought
8                  KNUSSMAN v. STATE OF MARYLAND
$453,275.50 in attorney’s fees and $40,366.86 in expenses. Before the
district court ruled on the issue of attorney’s fees, however, the defen-
dants filed their appeal of the verdict, and the district court admin-
istratively closed the proceedings pending the appeal. In March 2002,
shortly after this court rendered its decision in Knussman IV and
remanded for a new trial on damages, Knussman filed a supplemental
petition for attorney’s fees and expenses, asserting that he was enti-
tled to use 2002 rates to calculate the fees requested prior to the
appeal. Additionally, Knussman claimed that he was entitled to attor-
ney’s fees for legal services rendered after March 1999, including
work done in response to defendants’ post-trial motions and appeal,
as well as related expenses. All told, Knussman sought $688,227.30
in attorney’s fees and $59,251.99 in expenses.

   Although the defendants conceded that Knussman qualified as a
"prevailing party" for purposes of section 1988, they contended that
the district court was required to reduce substantially Knussman’s
request for attorney’s fees because Knussman did not prevail on the
majority of his claims. Specifically, defendants argued that the
requested fees should be disallowed to the extent they were associated
with a claim alleging violations of the Maryland Equal Rights
Amendment, which Knussman voluntarily dismissed; all claims
against defendant Colonel David Mitchell, who was awarded quali-
fied immunity on the single claim against him that went to trial; the
retaliation claim against Major Lewis set forth in the supplemental
complaint, which was dismissed on summary judgment; and all
claims asserted by Knussman’s wife and daughter, which were dis-
missed for lack of standing. Defendants also argued that Knussman’s
request included excessive and duplicative services, including those
of out-of-state counsel, and urged the court to reduce the request
accordingly. Finally, defendants contended that the district court
should reduce Knussman’s request for attorney’s fees because he
achieved only minimal overall success.

   The district court reopened the issue of attorney’s fees and awarded
Knussman $566,879.20 in fees as well as the full amount of expenses
requested, less $100. The court refused to reduce the award of fees
because two of the three plaintiffs were dismissed for lack of standing
as "standing was a minor, related legal issue in this case and the
expenditure of time by the plaintiff’s attorneys on this issue was mini-
                   KNUSSMAN v. STATE OF MARYLAND                       9
mal and reasonable." J.A. 160-61. The court refused to make a reduc-
tion for the time spent by Knussman’s attorneys on his claims against
defendant Mitchell because, "[w]hile the jury did grant Mitchell qual-
ified immunity, it also found that he had discriminated against Knuss-
man on the basis of his gender" and Knussman’s "claims against
Mitchell were intertwined with his successful claims against the other
defendants." J.A. 161. The district court also disagreed that Knussman
was "only minimally successful" since the lawsuit resulted in a deter-
mination that "multiple defendants violated the law," the imposition
of injunctive relief against some of the defendants, and an award of
$40,000 in damages against one of the defendants. J.A. 160.

   The district court, however, made some of the reductions requested
by defendants. The court reduced the requested amount for the time
Knussman’s attorneys spent pursuing the retaliation claim that was
ultimately dismissed as well as for excessive amounts of time spent
on Knussman’s motion to enforce the judgment. The court also con-
cluded that the involvement of out-of-state counsel for Knussman was
excessive, given the competence of Knussman’s local counsel.

                                  III.

   In a civil rights action brought pursuant to section 1983, a district
court, "in its discretion, may allow the prevailing party, other than the
United States, a reasonable attorney’s fee." 42 U.S.C.A. § 1988(b).
The starting point in deciding what constitutes a "reasonable attor-
ney’s fee" in a given case is the lodestar figure, which is "the number
of hours reasonably expended on the litigation multiplied by a reason-
able hourly rate." Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).
Factors relevant to this determination include the "novelty and com-
plexity of the issues" and "counsel’s experience and special skill in
the litigated area." Spell v. McDaniel, 852 F.2d 762, 765 (4th Cir.
1988) (per curiam) (internal quotation marks omitted).3
  3
   From time to time, other factors may affect the court’s decision
regarding the number of hours expended and the rate used. See Hensley,
461 U.S. at 434 n.9 (approving twelve factors mentioned in Johnson v.
Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974),
overruled on other grounds, Blanchard v. Bergeron, 489 U.S. 87 (1989);
10                  KNUSSMAN v. STATE OF MARYLAND
   When a civil rights plaintiff has prevailed on only some of the
claims — as is the case here — the court must determine whether "the
plaintiff fail[ed] to prevail on claims that were unrelated to the claims
on which he succeeded." Hensley, 461 U.S. at 434; see Johnson v.
City of Aiken, 278 F.3d 333, 337 (4th Cir. 2002) (after calculating the
lodestar figure, "[t]he court then should subtract fees for hours spent
on unsuccessful claims unrelated to successful ones"). Because "work
on an unsuccessful claim cannot be deemed to have been expended
in pursuit of the ultimate result achieved, . . . no fee may be awarded
for services on the unsuccessful claim." Hensley, 461 U.S. at 435
(internal quotation marks omitted)). Once the time spent on unrelated,
unsuccessful claims has been eliminated from consideration, the court
"then awards some percentage of the remaining amount, depending
on the degree of success enjoyed by the plaintiff." Johnson, 278 F.3d
at 337. Indeed, "the most critical factor is the degree of success
obtained." Hensley, 461 U.S. at 436.

   It is often quite difficult, however, to separate the hours worked
"on a claim-by-claim basis" when "plaintiff’s claims for relief . . .
involve a common core of facts or . . . [are] based on related legal the-
ories." Id. at 435. When this is the case, the chief consideration
becomes "the significance of the overall relief obtained by the plain-
tiff in relation to the hours reasonably expended on the litigation." Id.
at 435-36. When the results have been "excellent," the award should
encompass "all hours reasonably expended on the litigation." Id. at
436. However, when the plaintiff "has achieved only partial or limited
success," then the court may well be required to reduce the award:

     If . . . a plaintiff has achieved only partial or limited success,
     the product of hours reasonably expended on the litigation
     as a whole times a reasonable hourly rate may be an exces-

Spell v. McDaniel, 824 F.2d 1380, 1402 n.18 (4th Cir. 1987) (listing the
twelve Johnson factors). But the district court need not apply these addi-
tional factors with mathematical precision to every request for fees pre-
sented under section 1988. The only mandatory consideration is that a
fee award must reflect the plaintiff’s "degree of success." See Hensley,
461 U.S. at 436; see also Randall v. Prince George’s County, Maryland,
302 F.3d 188, 211-12 (4th Cir. 2002).
                    KNUSSMAN v. STATE OF MARYLAND                         11
     sive amount. This will be true even where the plaintiff’s
     claims were interrelated, nonfrivolous, and raised in good
     faith. Congress has not authorized an award of fees when-
     ever it was reasonable for a plaintiff to bring a lawsuit or
     whenever conscientious counsel tried the case with devotion
     and skill. . . . [T]he most critical factor is the degree of suc-
     cess obtained.

Id. at 436.

   We review an award of attorney’s fees under section 1988 for
abuse of discretion. See Randall, 302 F.3d at 211. Under this stan-
dard, we will reverse an award of fees when the district court is
"clearly wrong" or commits an "error of law." Brodziak v. Runyon,
145 F.3d 194, 196 (4th Cir. 1998) (internal quotation marks omitted).
And although the district court is vested with discretion in considering
a petition for fees, it is "important . . . for the district court to provide
a concise but clear explanation of its reasons for the fee award" and
to "make clear that it has considered the relationship between the
amount of the fee awarded and the results obtained." Hensley, 461
U.S. at 437.

                                    IV.

                                     A.

   Defendants contend that the district court failed to consider ade-
quately whether Knussman "achieve[d] a level of success that makes
the hours reasonably expended a satisfactory basis for making a fee
award." Id. at 434. First, defendants argue that the district court did
not give sufficient consideration to Knussman’s degree of success —
"the most critical factor" for a court to consider when a plaintiff has
achieved only partial success. Id. at 436. The district court indicated
that it "reject[ed] the notion that [Knussman] was only minimally suc-
cessful in this case" because "the jury found that multiple defendants
violated the law, the Court imposed injunctive relief, and the Court
determined that Knussman [was] entitled to substantial monetary
damages of $40,000.00." J.A. 160.
12                 KNUSSMAN v. STATE OF MARYLAND
   Defendants, however, contend that Knussman’s lawsuit was only
marginally successful when viewed in its entirety. We agree. First,
defendants point out that Knussman asserted multiple claims against
multiple parties, but ended up securing monetary relief against only
one defendant. The fact that the jury found that defendants other than
Mullineaux had violated the law does not mean that Knussman was
successful for purposes of determining an appropriate fee. Indeed,
"where a defendant has not been prevailed against, either because of
legal immunity or on the merits, § 1988 does not authorize a fee
award against that defendant." Farrar v. Hobby, 506 U.S. 103, 109
(1992) (internal quotation marks omitted). On Knussman’s sec-
tion 1983 claim, he sought damages from the MSP and the State of
Maryland, as well as four MSP employees in both their individual and
official capacities. Prior to trial, the district court dismissed Knuss-
man’s claims for monetary relief against the MSP, the State of Mary-
land, and all of the state employees in their official capacities. See
Knussman IV, 272 F.3d at 631-32. Thus, Knussman proceeded to trial
with the opportunity for monetary relief against the four employees
in their individual capacities, but ultimately failed as to the three
defendants who were awarded qualified immunity. See id. at 632. In
our view, Knussman’s single successful claim for monetary relief
against Mullineaux did not share a core of common facts with his
claims against the other individual defendants. Knussman’s attorneys
could have developed the facts supporting his claim against Mul-
lineaux without also developing the facts to support his unsuccessful
claims against the remaining defendants. See Goodwin v. Metts, 973
F.2d 378, 383 (4th Cir. 1992).

   Defendants also argue that the equitable relief awarded to Knuss-
man was not especially significant because it did not materially alter
the relationship between the litigants and afforded no direct benefit to
Knussman. In summary, the injunctive relief imposed by the district
court required the following: (1) that the State of Maryland and indi-
vidual defendants Mullineaux, Mitchell, and Czorpiniski notify all
MSP employees that the leave provisions "apply equally to men and
women"; (2) that the State of Maryland and Mullineaux and Czor-
piniski comply with the notice requirements of the FMLA; (3) that the
State of Maryland and Mullineaux and Czorpiniski establish a leave
request procedure, in conformity with the FMLA and Maryland state
law; (4) that Knussman be granted nine and one half weeks FMLA
                   KNUSSMAN v. STATE OF MARYLAND                     13
leave, 20 days of which would be paid sick leave (the remainder of
the nurturing leave Knussman sought); (5) that those same defendants
not retaliate against Knussman because he exercised his rights under
the FMLA; and (6) that the defendants otherwise act consistently with
the Equal Protection Clause and the FMLA. J.A. 77-80.

   Knussman, by contrast, argues that the equitable relief was signifi-
cant because it established important social benefits beyond his own
interests. See City of Riverside v. Rivera, 477 U.S. 561, 574-76 (1986)
(plurality opinion) (suggesting that equitable relief obtained in civil
rights litigation may justify attorney’s fees even in the absence of a
large monetary award). Specifically, Knussman claims that the prece-
dential value of the injunctive relief awarded to him benefitted all
MSP employees and, in particular, fathers who wished to take family
or medical leave. He also points out that the case received a fair
amount of media coverage.

   We disagree with Knussman. In considering the success generated
by a given award of equitable relief, our focus is upon changes that
are mandated by some form of court-ordered relief. See Buckhannon
Bd. & Care Home, Inc. v. West Virginia Dep’t of Health & Human
Resources, 532 U.S. 598, 605 (2001) ("A defendant’s voluntary
change in conduct, although perhaps accomplishing what the plaintiff
sought to achieve by the lawsuit, lacks the necessary judicial impri-
matur on the change."); id. at 606 ("We cannot agree that the term
prevailing party authorizes federal courts to award attorney’s fees to
a plaintiff who . . . has reached the sought-after destination without
obtaining any judicial relief." (internal quotation marks omitted)). The
heart of Knussman’s claim was that, initially at least, he had been cat-
egorically excluded on the basis of his gender from 20 additional days
of paid sick leave. And, as we observed, the conduct that violated
clearly established law was Mullineaux’s application of "an irrebut-
able presumption that the mother is the primary care giver, and there-
fore entitled to greater employment benefits." Knussman IV, 272 F.3d
at 635. Of course, we also observed that during Knussman’s internal
grievance proceedings, the MSP "notified Knussman that the DOP
had recanted [its] policy [that] mother’s primary, father’s secondary,
and that Knussman was indeed eligible for primary care giver status
and could qualify by providing some information" proving that he
was the primary caregiver. Knussman IV, 272 F.3d at 630 (internal
14                 KNUSSMAN v. STATE OF MARYLAND
quotation marks and citations omitted). Thus, the equitable relief that
was awarded Knussman, which directed that MSP apply the leave
provision equally to both genders, required nothing more than what
the MSP had already done. Moreover, the extent of the precedential
value as suggested by Knussman is dubious, given that Knussman IV
merely confirmed that the categorical denial of employment benefits
based on gender stereotypes runs afoul of clearly established law. See
Knussman IV, 272 F.3d at 635-39. In sum, we conclude that the equi-
table and declaratory relief won by Knussman was not so significant
that the result he obtained could be described in any respect as "excel-
lent." See Hensley, 461 U.S. at 435 ("Where a plaintiff has obtained
excellent results, his attorney should recover a fully compensatory
fee.").4

                                   B.

   Second, defendants argue that the district court also failed to com-
pare the amount of the award of attorney’s fees to Knussman’s overall
level of success. The Supreme Court has cautioned that "[w]hen an
adjustment is requested on the basis of either the exceptional or lim-
ited nature of the relief obtained by the plaintiff, the district court
should make clear that it has considered the relationship between the
amount of the fee awarded and the results obtained." Hensley, 461
U.S. at 437. Although the district court referred generally to the
importance of "the overall relief obtained by the plaintiff in relation
to the hours reasonably expended on the litigation," J.A. 158, the
court did not make clear in its order that it had compared the amount
of the fee award to Knussman’s overall results.

   In our view, the end result of Knussman’s litigation simply cannot
justify such an enormous award of attorney’s fees.5 For the reasons
  4
    We hasten to note that our conclusion does not reflect on the good
quality of Knussman’s legal representation.
  5
    Knussman was unable to cite a case in which an award of fees analo-
gous to the one he seeks was approved. He suggested City of Riverside
might provide such an analogy where the Supreme Court approved an
award of $245,456.25 in attorney’s fees in an excessive use of force case
involving $33,350 in damages against several individual officers. In our
view, City of Riverside, which does not involve core claims under equal
protection principles, is not particularly helpful for comparison.
                   KNUSSMAN v. STATE OF MARYLAND                     15
stated previously, we view Knussman’s success as limited and not
overly significant as a legal matter. Knussman’s limited success, then,
calls for a significant reduction in his award of attorney’s fees.
Accordingly, we remand for the district court to determine the appro-
priate amount of fees and costs in light of our opinion.6

                                  V.

  For the foregoing reasons, we vacate and remand for further pro-
ceedings.

                                        VACATED AND REMANDED
  6
   On April 9, 2003, the district court entered an order granting Knuss-
man’s Second Supplemental Fee Petition in the amount of $67,482.18.
Defendants filed a notice of appeal on April 28, 2003, shortly before we
entertained oral argument in this appeal. We consolidated the new
appeal, No. 03-1608, with this one. Upon remand, the district court
should consider the entire amount awarded in light of this opinion.